Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see amendments/remarks, filed on June 13, 2022, with respect to the claim rejections under 35 USC 102 (a)(1) as being anticipated by Maass et al (US 2016/0052785 A1) and the claim rejections under 35 USC 103 as being unpatentable over Maass et al (US 2016/0052785 A1) alone or in view of Olshausen et al (US 2018/0086985 A1) have been fully considered and are persuasive.  The aforesaid claim rejections have been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.
IN THE CLAIMS:
Claims 15-16 have been cancelled.
 Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Patrick Herron  on July 20, 2022.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is directed to a purifying step and a separating step. However, Maass discloses only one CO2 removal step B. Since claim 1 claims separate steps, Maas does not appear to disclose both steps. As such, claim 1 distinguishes based on this. 
Amended claim 1 now also claims separating carbon dioxide (CO2) from the flue gas formed by the oxyfuel process, comprising reacting the oxygen (O2) in the flue gas with hydrogen (H2) to form water (H2O).  Maass's CO2 removal step "B" is, for example, an amine scrub. (Para. 42). There is no disclosure in Maass, or in a review of an amine scrub process, that teaches this new limitation. 
Amended claim 10 now claims a further carbon dioxide purification step subsequent to separating the carbon dioxide (CO2) from the flue gas and comprising reacting the oxygen (O2) in the flue gas with hydrogen (H2) to form water (H2O). 
Applicant finds no teaching of this in Maass. 
Claim 14 claims a fluidized bed is used for the combustion of the fuel. The combustor D is used to teach the claimed combustion. The only disclosure for a fluidized bed is in paragraphs [0013] and [0026]. However, these disclosures are related to the reaction zone, not the combustor D. As such, Maass does not appear to teach this limitation. 
New claim 21 claims the fuel is combusted in a minimally super stoichiometric amount that is effective to ensure some of the oxygen (O2) remains unburnt and part of the flue gas. There is   no disclosure of this in Maass. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/Primary Examiner, Art Unit 1622